DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranjan et al. (9,186,622).
Ranjan et al. ‘622 teach a membrane separator for preferential permeation of oxygen over nitrogen using a pressure differential that is created by a downstream vacuum source or control valve settings at the inlet and the outlets of the membrane to provide pressure differentials and gas flow amounts to achieve a target gas diffusion profile through the membranes (see abstract, figure 3, col. 2, lines 34-47, col. 3, lines 42-49).  The subject matter after line 5 of instant claim 20 is considered to be intended-use and the prior membrane is inherently capable of receiving air from any source and discharging a concentrated stream to a scrubber or any other destination.
Claim(s) 1, 4, 6-9, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe et al. (2018/0243682 A1).
Isobe et al. ‘682 teach a cabin air contaminant removal system comprising a pre-filter (410,510) for receiving cabin air containing carbon dioxide and moisture, a membrane pre-concentrator (dehumidifier 420,520) that selectively permeates moisture, a pre-concentrator discharge (bottom) that leads to a carbon dioxide scrubber (402,502) that absorbs carbon dioxide, a stripper-separator (408,508) that uses a sweep gas (bottom right of 508 in figure 5) to strip carbon dioxide from a scrubber liquid into a contaminant stream (top right), a separator (422,522) for removing water from the contaminant stream, a compressor (417,517) upstream of the water separator, a Sabatier system (415,515) for receiving carbon dioxide from the water separator, and a water vaporizer (523) for vaporizing the water from the separator and supplying it as stripper sweep gas, wherein the membrane pre-concentrator receives dry air from the scrubber as sweep gas that is then supplied to the cabin as clean air (see figures 4, 5, paragraphs 59, 60, 65-71).  The dry air sweep gas inherently creates a partial pressure for permeation of water in the pre-concentrator, anticipating a pressure differential across the membrane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. ‘682 in view of Ranjan et al. ‘622.
Isobe et al. ‘682 disclose all of the limitations of the claims except that there is a pressure control valve or a compressor downstream of the membrane separator to control the pressure differential across the membrane.  Ranjan et al. ‘622 discloses a membrane gas separator as described in paragraph 4 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the membrane of Isobe et al. ‘682 by using the control valve or downstream vacuum source of Ranjan et al. ‘622 in order to provide pressure differentials and gas flow amounts to achieve a target gas diffusion profile through the membranes.
Allowable Subject Matter
Claims 10-12, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive.  Regarding Isobe et al. ‘682, applicant argues that it fails to disclose a gas separator that is configured to concentrate a contaminant in response to a pressure differential across membranes.  The examiner has maintained the rejections over the prior art for disclosing this feature.  Althouth Isobe et al. ‘682 does not disclose the use of valves or a compressor to create an absolute pressure differential to drive separation, partial pressure differences are used for moisture to drive moisture across the membrane to a dry sweep gas, anticipating the claim language of a “pressure differential,” which is not limited by the disclosure other than for claims 2, 3, 14 and 20, which require the compressor or control valve.
The newly found reference to Ranjan et al. ‘622 is cited to anticipate amended claim 20 and to show a motivation to modify Osobe et al. ‘682 and disclose claims 2, 3 and 14.
The previous prior art rejections of 10-12, 19 and 21 are withdrawn and those claims are now indicated as reciting allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl